                       Case 1:21-mj-00600-RMM Document 5 Filed 09/21/21 Page 1 of 1


 AO 442 (Rev. 11/11) Arrest Warrant




                                           UNITED STATES DISTRICT COURT
                                                                             for the

                                                                  District   of Columbia


                   United States of America
                                  v.                                           )
                                                                               )
                                                                                       Case: 1:21-mj-00600
                        Anthony        Sargent
                                                                               )       Assigned To: Meriweather, Robin M.
                                                                               )       Assign. Date: 9112/2021
                                                                               )       Description: Complaint wI Arrest Warrant
                                                                               )
                              Defendant


                                                                ARREST WARRANT
To:        Any authorized     law enforcement         officer


           YOU ARE COMMANDED                     to arrest and bring before a United States magistrate judge without unnecessary                                  delay
(name of person to be arrested)                                                        Anthony,Sargent
who is accused of an offense or violation based on the following document                      filed with the court:

o     Indictment          o    Superseding       Indictment          o Information           o   Superseding     Information            11: Complaint
o     Probation Violation Petition               o   Supervised   Release Violation Petition             o Violation     Notice         0 Order of the Court

This offense is briefly described as follows:

 18 U.S.C. §§ 1361,2- Destruction of Government Property;
 18 U.S.c.   § 1752(a)(l) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority;
 18 U.S.C.   § 1752(a)(2) - Disorderly and Disruptive Conduct in any Restricted Building or Grounds Without Lawful Authority;
 18 U.S.C.   § 1752(a)( 4) - Engaging in Physical Violence in any Restricted Building or Grounds;
 40 U.S.C.   § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct on Capitol Grounds;
 40 U.S.C.   § 5104(e)(2)(F) - Act of Physical Violence in the Capitol Grounds or Buildings.
                                                                                                               2021.09.13
                                                                                                                    p~      +,;.,Jb- 14:22:37
Date:          09113/2021                                                                                                            -04'00'
                                                                                                          Issuing officer's signature

City and state:                   Washin         on D.C.
                                                                                                            Printed name and title


                                                                          Return

           This warrant was received on (date)
at (city and state)   Sf. A"j(!s.f'~-{,. J f"L
                                                           1;3/J..   I             , and the person was arrested on (date)           --i9,-,'_/.-><;;'.o.>/~7,_1;).,""O-j/,-----


Date:     '?PI/';}"/
           r I                                                                                           Arresting officer's signature


                                                                                              11·
